Citation Nr: 0813118	
Decision Date: 04/21/08    Archive Date: 05/01/08	

DOCKET NO.  01-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Department of the Army has certified that the veteran had 
recognized guerilla service from January 1945 to 
September 1945.  

In a Memorandum Decision by the United States Court of 
Appeals for Veterans Claims (Court) dated in April 2007, a 
June 2005 decision by the Board denying a reopening of a 
previously denied claim for service connection for residuals 
of a left leg gunshot wound based on new and material 
evidence was affirmed.  Also, the Board's decision denying 
claims for service connection for malaria, arthritis, gout, 
tuberculosis, malnutrition, an eating disorder, and an eye 
disorder was affirmed.  However, the portion of the decision 
denying the veteran's claim to reopen a previously disallowed 
claim for service connection for PTSD was vacated and 
remanded for readjudication consistent with the Memorandum 
Decision.  

With regard to the claim, based on the discussion below, the 
case is being remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


FINDINGS OF FACT

1.  By rating decision dated in December 1983, service 
connection for PTSD was denied.  A timely appeal did not 
ensue.  

2.  In September 1991, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.  

3.  Evidence received since the December 1983 rating decision 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1983 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

2.  The evidence added to the record since the December 1983 
rating decision is new and material, and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  [An 
amended version of 38 C.F.R. § 3.156 applies only to 
petitions to reopen filed since August 29, 2001, and hence 
does not apply in the instant case, where the veteran's claim 
to reopen was filed in 1999.]  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of the evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The pertinent evidence of record at the time of the 1983 
denial action included the May 1946 service separation 
examination, the report of a VA examination, lay statements, 
various documents purporting to show that the veteran was a 
prisoner of war (POW), and responses from the United States 
military indicating that the veteran had not served as a POW 
during a time when he had military service with the United 
States Armed Forces  

The evidence added to the claims file since the December 1983 
decision consists primarily of medical records reflecting a 
principal diagnosis of PTSD.  The evidence also included 
statements submitted by the veteran in an effort to establish 
his status as a POW.  

The evidence includes a report of a November 2002 VA 
examination.  At that time the veteran indicated that his 
PTSD stressors were related to his six months captivity as a 
POW.  The Board notes that the additional evidence includes a 
copy of the veteran's processing affidavit for Philippine 
Army personnel signed in May 1946.  At that time, he made no 
reference to having served as a POW at any time during his 
military service.  

The evidence also includes a July 2004 statement from a 
psychiatrist at the VA Medical Center in San Diego, 
California.  The individual stated that he had been treating 
the veteran since 2000 for "PTSD, major depression and 
dementia..."  He indicated that he agreed with the assessment 
done by another physician in 2002 that stated "the major 
depression and PTSD are clearly service-connected."  

The Board finds that this additional evidence is new, in that 
it was not part of the record before the RO issued its final 
1983 rating decision.  

After careful consideration of the evidence, the Board finds 
that it is new and material, and therefore sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  The new evidence is material in establishing an 
element necessary for the granting of service connection, 
namely, a present disability.  See 38 C.F.R. § 3.303; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As such, 
this new evidence alters the previous evidentiary picture 
and, indeed, raises a possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156, 3.303; Hodge, supra.  It is 
thus new and material within the meaning of applicable law 
and regulations.  New and material evidence having been 
received, the claim of service connection for PTSD is 
reopened.  


ORDER

Having submitted new and material evidence, the claim for 
service connection for PTSD is reopened.  The appeal is 
granted to this extent only.  






REMAND

In Kent, v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  That has not been 
accomplished in this case.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given the 
opportunity to describe his experiences 
with the recognized guerilla service from 
January to September 1945.  He should be 
asked to indicate whether he was exposed 
to any combat activity while serving with 
the offshore patrol regiment during that 
time frame.  Based on any information 
obtained, if deemed advisable, a VA 
psychiatric examination is authorized for 
the purpose of determining whether or not 
the veteran has a chronic acquired 
psychiatric disorder, to include PTSD, 
that is as least as likely as not whether 
it too was active service with the 
recognized guerrillas in 1945.  The 
examiner is requested to provide the 
rationale for any opinion expressed.  The 
clinician is advised that if a conclusion 
cannot be reached without resort to 
speculation, he or she should so indicate 
in the examination report.  

2.  Then, after completion of any other 
notice or development indicated by this 
action, with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case, the AMC/RO must readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


